t c no united_states tax_court roberto toso and marcela salman petitioners v commissioner of internal revenue respondent docket no filed date ps timely filed returns for their and income_tax but failed to report gains from sales of stocks in passive foreign investment companies pfics ps assert that assessment of any deficiency is time barred because for each year the notice_of_deficiency was issued outside the three-year limitations_period under sec_6501 r asserts that the limitations_period is extended to six years under sec_6501 which applies if the taxpayer omits an amount of gross_income in excess of of the gross_income reported on the return resolution of this issue turns largely on whether gains from sales of pfic stocks that are excluded pursuant to sec_1291 from gross_income for the current_year non-current-year pfic gains are properly counted as gross_income for purposes of sec_6501 ps also assert that to the extent the assessments are not time barred any deficiency should be reduced by offsetting their pfic gains with pfic losses in applying sec_1291 held non-current-year pfic gains are not counted as gross_income for purposes of sec_6501 held further assessment of ps’ deficiency is not time barred under sec_6501 because after excluding non-current-year pfic gains ps omitted an amount from their return greater than of the gross_income reported on that return held further assessment of ps’ and deficiencies is time barred held further sec_1291 does not provide for offsetting pfic gains with pfic losses robert s schwartz and elizabeth c petite for petitioners steven d tillem for respondent opinion thornton judge by notice_of_deficiency respondent determined deficiencies in petitioners’ federal_income_tax and penalties under sec_6662 with respect to their tax years and after concessions the issues for decision are whether assessment of the deficiencies is time barred under sec_6501 and to the extent assessment is not time barred whether petitioners are entitled to offset gains from sales of stocks in passive foreign investment companies pfics with losses from sales of pfic stocks so as to reduce the total amount of gain taxed under sec_1291 background the parties submitted this case fully stipulated pursuant to rule petitioners resided in virginia when they timely petitioned the court 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2petitioners concede that they are subject_to sec_6662 penalties to be computed in accordance with the issues decided in this case consistent with the holding of rafizadeh v commissioner t c ___ date respondent concedes that sec_6501 generally providing a six-year limitations_period with respect to an omission from gross_income exceeding dollar_figure and attributable to assets for which information reporting is required under sec_6038d is inapplicable additionally respondent has not asserted that sec_6501 would apply in this case and we deem any such argument to have been waived or conceded petitioners timely filed their and form sec_1040 u s individual_income_tax_return reporting gross_income of dollar_figure dollar_figure and dollar_figure respectively on date respondent issued a john_doe_summons to ubs ag seeking information on certain accounts for the years petitioners had an account with ubs ag during those years and in petitioners later filed amended returns for and which reported items not reported on their original returns the additional items reported on petitioners’ amended returns relate to investments held in their ubs ag account on date respondent issued to petitioners a notice_of_deficiency determining deficiencies in their and income_tax on the basis of the amended returns and determining penalties on the basis of the original returns that is in determining the deficiencies the notice_of_deficiency adjusted only those items that petitioners reported on their amended returns but that they had not 3see infra notes 4no summons was issued with respect to 5the parties agree that these returns were not qualified amended returns see sec_1_6664-2 income_tax regs providing that if a taxpayer files a qualified_amended_return any sec_6662 penalty will be computed on the basis of the qualified_amended_return unless the original return was fraudulent reported on their original returns whereas the notice_of_deficiency determined penalties as if no amended returns had been filed the notice_of_deficiency determined that amounts reported on petitioners’ amended returns as long-term_capital_gains were gains from sales of stocks in pfics as defined in sec_1297 the parties have stipulated which of petitioners’ securities were pfic stocks petitioners concede that some of them were pfic stocks respondent concedes that some of them were not and how the items disclosed for the first time on petitioners’ amended returns should have been characterized and reported the parties also agree that the following items and amounts were not reported on petitioners’ original returns but should have been 6in general a foreign_corporation is a pfic if or more of the gross_income of the corporation for the taxable_year is passive or if the average percentage of assets held during the taxable_year that produce or are held for the production of passive_income is at least sec_1297 7we explain in more detail below the meaning of the terms current-year and non-current-year pfic gain see infra pp and as necessary how certain of these amounts were calculated see infra pp item long-term_capital_gains dollar_figure short-term_capital_gains big_number -0- dollar_figure current-year pfic gains big_number dollar_figure big_number non-current-year pfic gains big_number big_number big_number interest dividends big_number big_number big_number big_number big_number big_number discussion petitioners contend that assessment of the deficiencies for all years at issue is time barred under sec_6501 alternatively petitioners contend that respondent miscalculated the deficiencies they argue that if any of the deficiencies is not time barred they are entitled to offset their gains from sales of pfic stocks with their losses from sales of pfic stocks for the purpose of 8in their timely petition petitioners assert that assessment of the and deficiencies is time barred under sec_6501 their opening brief contends that assessment of the deficiency is also time barred under sec_6501 sec_6501 provides an affirmative defense and the party raising it must specifically plead and prove it rule sec_39 sec_142 eg 101_tc_374 aff’d without published opinion 40_f3d_385 5th cir petitioners have pleaded the defense properly with respect to and they did not plead this defense with respect to but respondent has not objected to their raising the issue on brief we deem respondent to have waived or conceded any such objection we will therefore consider this as an issue tried by consent under rule b calculating their tax under sec_1291 respondent contends that gains and losses may not be netted for that purpose he argues that any gains from sales of pfic stocks are taxed under sec_1291 and any losses are treated separately as capital losses i statute_of_limitations in general sec_6501 provides a three-year period of limitations for the commissioner to assess an income_tax_liability the three-year period generally begins to run after the return is filed or deemed filed sec_6501 and b the parties agree that this three-year limitations_period had expired as of the date the notice_of_deficiency was issued sec_6501 provides an exception to this general three-year ruledollar_figure if the taxpayer omits_from_gross_income an amount properly includible 9the issuance of a notice_of_deficiency suspends the running of the sec_6501 period of limitations sec_6503 if the taxpayer petitions this court on the basis of a notice_of_deficiency as petitioners have done the sec_6501 period of limitations remains suspended until days after the decision of the tax_court becomes final sec_6503 10the hiring incentives to restore employment act hire_act pub_l_no sec_513 sec_124 stat pincite redesignated sec_6501 as sec_6501 and added new sec_6501 these changes are effective for returns filed after date and for earlier returns if the period of limitations for assessment of the tax reported had not expired as of date petitioners filed timely original returns for continued therein and the omission exceed sec_25 of the amount of gross_income reported in the return then the period of limitations is extended to six years sec_6501 respondent contends this exception applies in this case the parties agree that if the six-year limitations_period of sec_6501 applies then the notice_of_deficiency was issued within the six-year period for each year at issuedollar_figure the parties disagree however as to whether the six-year limitations_period applies their disagreement turns largely on whether certain gains from petitioners’ sales of pfic stocks are counted as gross_income for purposes of sec_6501 continued and for purposes of the sec_6501 statute_of_limitations timely filed income_tax returns are deemed to have been filed as of the last day for filing see sec_6501 consequently the period of limitations was open for all three years as of date so that the hire_act changes described above are effective for all of the returns at issue 11the parties’ agreement on this issue takes into account the effect of sec_7609 with respect to petitioners’ taxable years and as relevant here sec_7609 suspends the sec_6501 period of limitations with respect to any person with respect to whose liability a summons is issued for the period beginning on the date which is six months after the service of such summons and ending with the final resolution of the response to the summons the parties agree that a john_doe_summons see sec_7609 f was issued to ubs ag and that the period of limitations for petitioners’ and tax years was suspended from six months after service of the summons to the final resolution of that summons a pfic gains and sec_6501 t he starting point for interpreting a statute is the language of the statute itself absent a clearly expressed legislative intention to the contrary that language must ordinarily be regarded as conclusive 447_us_102 when the words of a statute are unambiguous ‘judicial inquiry is complete ’ 503_us_249 quoting 449_us_424 c ourts must presume that a legislature says in a statute what it means and means in a statute what it says id pincite gross_income for purposes of sec_6501 generally means gross_income as defined in sec_61 which generally includes gains derived from dealings in propertydollar_figure 144_tc_161 citing 84_tc_203 gain from the sale of pfic stock however is taxed according to special rules 12gross income does not however include losses resulting from dealings in property 144_tc_161 consequently losses resulting from dealings in property are not netted against gains for purposes of calculating amounts of gross_income reported on a return or gross_income omitted also the gross_receipts of a trade_or_business are generally considered to be gross_income for purposes of sec_6501 see sec_6501 84_tc_203 in general gain from the sale of pfic stock is taxed under sec_1291 unless the taxpayer elected to treat the pfic as a qualified_electing_fund qef see secs or elected to mark to market see sec dollar_figure the parties agree that petitioners made neither election with respect to any of the pfics at issue sec_1291 provides that gain on the disposition of pfic stock is allocated ratably to each day in the taxpayer’s holding_period for the stock see sec_1291 treating a disposition of pfic stock as an excess_distribution under sec_1291 the statute provides that gain allocated to the current_year is included in the taxpayer’s gross_income as ordinary incomedollar_figure sec_1291 we shall refer to any gain that is included in the taxpayer’s gross_income for the current_year as current-year pfic gain and we shall refer to the rest 13secs allow pfic shareholders who elect to treat the pfic as a qef to be taxed annually on their shares of the pfic’s income as it is realized by the corporation alternatively pfic shareholders may elect to be taxed annually on appreciation or depreciation in the stock’s value during the year ie they may mark to market if the stock is marketable see sec_1296 14additionally the statute provides that the taxpayer’s gross_income for the current_year includes gain from the sale of pfic stock to the extent allocated to any period in the taxpayer’s holding_period before the first day of the first taxable_year of the company which begins after date and for which the company was a pfic sec_1291 of the gain ie any gain on the sale of pfic stock other than current-year pfic gain as non-current-year pfic gaindollar_figure sec_1291 treats current-year pfic gains differently from non-current- year pfic gains sec_1291 expressly provides that only current-year pfic gains are included as ordinary_income in gross_income sec_1291 t he taxpayer’s gross_income for the current_year shall include as ordinary_income only current-year pfic gains current-year pfic gains are therefore taxed under the operation of sec_1 and as gross_income by contrast non-current-year pfic gains are not included in gross_income for the current_year instead sec_1291 provides that the tax imposed for the current_year shall be increased by the deferred_tax_amount sec_1291 generally provides that the deferred_tax_amount is calculated by allocating the non-current-year pfic gains to years in the taxpayer’s holding_period ratably by day pursuant to sec_1291 multiplying the 15when we refer to current-year pfic gain we mean the amount of gain that is included in gross_income for the current_year not just the amount of gain that is allocated to the current_year under sec_1291 current-year pfic gain therefore includes the total amount specified in sec_1291 ie the sum of any gain allocated to the current_year plus any gain that is allocated to a period before the company became a pfic see supra note amount allocated to each particular year by the highest ordinary_income tax_rate in effect for that year computing an interest charge on that multiplicative product and taking the sum of all the products and interest charges for all years this sum the deferred_tax_amount is then added to the taxpayer’s income_tax for the current_year in short under the express terms of sec_1291 only current- year pfic gains are included in the taxpayer’s gross_income for the current_year and the method of taxation prescribed by sec_1291 for non-current-year pfic gains does not include them in gross_income for any taxable_year consequently under sec_1291 non-current-year pfic gains are not included in gross_income for any year because current-year pfic gains are included in gross_income under sec_1291 they are counted in the sec_6501 gross_income amount similarly because non-current-year pfic gains are not included in gross_income under sec_1291 for any year non-current-year pfic gains are not counted in gross_income for purposes of sec_6501 on brief respondent argues for a different result contending that any non- current-year pfic gain is gross_income and that sec_1291 merely provides for the calculation of the tax and interest owed on that portion of gross_income from the sale of the pfic stock ie non-current-year pfic gain consequently respondent contends we should add all non-current-year pfic gains to the sec_6501 gross_income calculation because such gains would have been included in gross_income if sec_1291 were not in the code but sec_1291 is in the code and as the more specific provision it governs the more general terms of sec_61 see d b v car826_f3d_721 4th cir as a rule_of statutory construction the specific terms of a statutory scheme govern the general ones particularly where ‘congress has enacted a comprehensive scheme and has deliberately targeted specific problems with specific solutions’ quoting 566_us_639 there is no apparent reason to deviate from the text of sec_1291 which provides that only current- year pfic gain is included in the taxpayer’s gross_income for the current_year or to ignore the specific method employed in sec_1291 for taxing non-current- year pfic gains which does not include those gains in gross_income for any year accordingly we decline to adopt a reading of sec_1291 and sec_6501 that would define gross_income differently for purposes of the statute_of_limitations than it would for calculating the tax on sales of pfic stocks b respondent’s policy counterargument as sec_1291 and sec_6501 are clear we could end our inquiry here but for the sake of completeness we shall address respondent’s policy argument which looks to the legislative_history of sec_1291 respondent contends petitioners’ position would produce inconsistent outcomes with respect to the statutes of limitations for assessing tax on the gain from the sale of domestic stock versus pfic stock petitioners’ position would mean that only part of the gain that petitioners realized from the sale of pfic stock is gross_income in the year of the sale for purposes of section e a i but if instead they had sold stock of a domestic company the total gain from the sale would constitute gross_income for purposes of section e a i it is clear from the legislative_history that the pfic rules were enacted to put taxpayers investing in foreign mutual funds in the same position as those investing in domestic mutual funds petitioners’ position would have the entirely opposite consequence for purposes of section e a i to better assess respondent’s argument some background may be helpfuldollar_figure the pfic provisions current sections were added to the code by the tax_reform_act_of_1986 pub_l_no sec_1235 stat pincite- before foreign investment companies ie companies that are now taxed as pfics were generally taxed as foreign_corporations in general foreign 16the following discussion does not take into account any of the recent changes to the code enacted in the tax cuts and jobs_act of pub_l_no 131_stat_2054 we discuss the law as it applied during the years at issue corporations are not taxed by the united_states on income from foreign sources unless that income is effectively connected to a u s trade_or_business or unless an antideferral provision applies see sec_881 sec_882 sec_884 sec_951 if however a u s resident receives dividends from foreign_corporations or gains from sales of stocks in such corporations any such income is generally taxed see sec_862 sec_865 consequently tax on income to a foreign_corporation may be effectively deferred to the extent the foreign_corporation does not have a trade_or_business in the united_states or income from u s sources antideferral provisions do not apply and earnings are retained rather than paid as dividends to the u s resident shareholder the tax treatment of domestic investment companies is different for example a regulated_investment_company ric must generally distribute of its ordinary_income each year to avoid being disqualified as a ric disqualification would result in the application of subchapter_c of the code to the former ric dollar_figure see sec_852 a shareholder includes the amount of any 17a ric is a domestic investment_company that meets various statutory criteria see sec_851 the legislative_history of sec_1291 discussed in the next few pages uses the term domestic investment companies rather than more specifically referring to rics respondent suggests that the two terms are synonymous and after reviewing the legislative_history as a whole we agree that in adopting the pfic provisions congress was primarily if not wholly concerned continued ordinary distribution in his or her gross_income in the year the distribution is received as a dividend to the extent of the ric’s earnings_and_profits sec_1_852-4 income_tax regs see also sec_852 providing special rules for determining the earnings_and_profits of a ric sec_854 providing certain limitations with respect to the treatment of ric dividends as qualified_dividend_income under sec_1 additionally a tax is imposed at the ric level on any ordinary_income retained see sec_852dollar_figure because ordinary_income is either effectively passed through to the owners of a ric or otherwise taxed at the company level opportunities for deferral of ordinary_income in a ric are diminished or eliminated the pfic provisions were added to the code as an antideferral provision and also as a way to prevent conversion of ordinary gain to capital_gain generally to address gaps in treatment between foreign and domestic investment companies the senate_finance_committee report explained the committee is concerned that u s persons who invest in passive_assets through a foreign_investment_company obtain a substantial tax continued with rics or similar sorts of entities 18moreover under sec_4982 a ric is also subject_to a excise_tax on of any undistributed current-year ordinary_income and of any undistributed prior-year ordinary_income advantage vis-a-vis u s investors in domestic investment companies because they avoid current taxation and are able to convert income that would be ordinary_income if received directly or received from a domestic investment_company into capital_gain income the committee does not believe that tax rules should effectively operate to provide u s investors tax incentives to make investments outside the united_states rather than inside the united_states in the committee’s view u s persons who invest in passive_assets should not be able to achieve tax_deferral just because they invest in those assets indirectly through a foreign_corporation s rept no pincite 1986_3_cb_1 the conference committee report which generally followed the senate approach for taxing pfics explained that under the pfic provisions gain recognized on disposition of stock in a pfic is considered to be earned pro_rata over the shareholder’s holding_period of his investment under this rule u s tax due in the year of disposition is the sum of u s tax computed using the highest_rate of u s tax for the investor on income attributed to prior years plus interest imposed on the deferred tax plus u s tax on the gain attributed to the year of disposition and to years in which the foreign_corporation was not a pfic for which no interest is due this rule provides that all gain recognized is treated as ordinary_income h_r conf rept no vol ii at ii-641 1986_3_cb_1 emphasis added as we understand it respondent’s argument is that the legislative_history shows that the pfic provisions were enacted so that taxpayers investing in foreign investment companies would be treated similarly to taxpayers investing in domestic investment companies and for this reason sec_6501 should be interpreted so as to treat gains from sales of pfic stocks in a way that is similar to the way sec_6501 treats gains from sales of ric stock upon close inspection of sec_1291 and its legislative_history however it is not immediately apparent that the pfic provisions were enacted so that taxpayers investing in pfics would be treated similarly to taxpayers investing in domestic investment companies in every respect we think any correspondence between pfics and rics is somewhat more attenuated than respondent would suggest for example the definition of a pfic provided in sec_1297 differs from the definition of a ric provided in sec_851 in key respects in general the pfic provisions apply to a range of international investment companies that is broader than the range of domestic investment companies to which the ric provisions applydollar_figure as another example the default rules of sec_1291 do not provide for identical treatment of pfics and rics among other differences the entire amount of gain on the sale of pfic stock is taxed under sec_1291 as 19a foreign_corporation is a pfic if or more of the corporation’s gross_income for the taxable_year is passive or if the average percentage of assets held during the taxable_year that produce or are held for the production of passive_income is at least sec_1297 sec_851 does not apply unless the ric elects at least of the ric’s gross_income is qualifying_income generally dividends interest gains from the sale or disposition of stock_or_securities etc and certain diversification requirement are met sec_851 ordinary_income or at the highest ordinary rates whereas rics may make capital_gain dividends sec_852 and sales of ric stocks are generally treated as sales of capital assets see sec_852 in the light of such differences between pfics and rics we doubt that a direct analogy can easily be drawn between the default pfic rules ie sec_1291 and the rules applicable to rics at most the legislative_history supports a conclusion that congress enacted the pfic rules as an antideferral measure in response to perceived inequities between the tax treatments of shareholders of foreign investment companies and shareholders of domestic investment companies although the pfic default rules may approximate the ric rules in certain ways the correspondence between these rules is not so close that a difference between those sections would suggest some ambiguity in sec_1291 sufficient to justify overriding its plain meaning or that of sec_6501dollar_figure 20one commentator has suggested that the default rules provided in sec_1291 were designed to encourage the taxpayer to elect into the alternative qef regime provided under secs boris i bittker lawrence lokken federal taxation of income estates and gifts para westlaw considering that the qef alternative under sec_1293 would appear to be a much closer analog of ric taxation than sec_1291 we think that the contrast between sec_1291 and sec_1293 lends further support to our conclusion that sec_1291 was not meant to be a perfect approximation of ric taxation for these reasons we conclude that respondent’s policy concerns provide no basis for a different interpretation of sec_1291 and sec_6501 if as respondent suggests there are competing policy considerations as to how the statute_of_limitations should apply in this context it is the role of the legislature rather than of this court to evaluate and address any such policy considerations c gross_income computations petitioners’ original returns for and reported gross_income of dollar_figure dollar_figure and dollar_figure respectively therefore if petitioner sec_21petitioners contend that their original return reported dollar_figure in gross_income respondent contends that the correct amount is dollar_figure after reviewing petitioners’ original return we conclude that respondent is clearly correct the return shows wages of dollar_figure interest of dollar_figure dividends of dollar_figure and gross_receipts or sales of dollar_figure reported on schedule c profit or loss from business for a total of dollar_figure 22petitioners contend that their original return reported dollar_figure in gross_income respondent objects to petitioners’ contention but then contends that petitioners’ original return reported dollar_figure in gross_income ie the same amount petitioners calculated the return shows wages of dollar_figure interest of dollar_figure dividends of dollar_figure gross_receipts or sales of dollar_figure reported on schedule c and long-term_capital_gain of dollar_figure the sum of these amounts is dollar_figure we conclude there is no genuine dispute as to this issue 23petitioners contend that their original return reported dollar_figure in gross_income respondent appears to contend that the amount of gross_income reported was dollar_figure but elsewhere argues that dollar_figure was reported the return shows wages of dollar_figure interest of dollar_figure short-term_capital_gain of dollar_figure and a taxable_distribution from an individual_retirement_account of dollar_figure the continued omitted from gross_income amounts exceeding dollar_figure dollar_figure and dollar_figure respectively then sec_6501 applies to extend the respective limitations periods the parties agree that the following amounts of gross_income were not reported on petitioners’ original returns the record does not disclose any other unreported gross_income item long-term_capital_gains dollar_figure short-term_capital_gains big_number -0- 1dollar_figure current-year pfic gains big_number dollar_figure big_number interest big_number big_number big_number dividends total big_number big_number big_number big_number big_number big_number 1petitioners’ opening brief states that petitioners had dollar_figure of gains without further explanation the parties’ stipulations clearly state that petitioners had long-term_capital_gain of dollar_figure for we adopt the parties’ stipulation 2the parties agree that petitioners reported dollar_figure in short- term capital_gain on their amended returns for the parties also agree that dollar_figure of that amount was from sales of pfic stocks all of which was current-year pfic gain the table reflects the agreement continued sum of these amounts is dollar_figure we adopt this amount as the correct amount on the basis of the stipulated record of the parties with respect to the proper amount of short-term_capital_gain ie dollar_figure big_number for purposes of deciding the sec_6501 dispute but the notice_of_deficiency does not set forth an adjustment with respect to short-term_capital_gain nor has respondent argued for such an adjustment in these proceedings 3petitioners’ opening brief states that petitioners had dollar_figure of gains without further explanation the parties’ stipulations clearly state that petitioners reported short-term_capital_gains of dollar_figure on their amended_return for we adopt this amount 4as noted dollar_figure of the amount petitioners reported on their amended_return as short-term_capital_gain was current-year pfic gain the parties also agree that dollar_figure of the amount petitioners reported on their amended_return as long-term_capital_gain was current-year pfic gain the table reflects the sum for the amount of unreported gross_income dollar_figure exceed sec_25 of the gross_income reported on petitioners’ original return dollar_figure for and the amounts of unreported gross_income dollar_figure and dollar_figure respectively do not exceed of the respective amounts of gross_income reported on petitioners’ original returns dollar_figure and dollar_figure respectively accordingly we conclude and hold that sec_6501 does not bar assessment of the deficiency with respect to but does bar assessment of the deficiencies with respect to and ii offsetting losses against gains from sales of pfic stock petitioners have raised one argument with respect to their deficiency for petitioners contend that their gains from sales of pfic stocks may be offset by their losses from sales of pfic stocks so as to reduce the amount that is taxed under sec_1291 that is petitioners contend that sec_1291 applies to net gain from all sales of pfic stocks during the taxable_year respondent contends that losses on sales of pfic stocks are properly treated as either long-term or short-term_capital_losses depending on the holding_period of the asset pursuant to sec_1222 respondent contends further that pursuant to sec_1211 such capital losses can be used only to offset capital_gains of the taxpayer because in respondent’s view sec_1291 characterizes gains derived from sales of pfic stocks as ordinary_income capital losses cannot be used to offset those gains we agree with respondent that sec_1291 does not provide for the netting of gains and losses on dispositions of pfic stock sec_1291 provides that the pfic tax rules apply to any gain recognized on such disposition ie on a disposition of stock in a pfic the use of the singular any gain recognized on such disposition emphasis added indicates that sec_1291 applies to each disposition of pfic stock separately rather than to an annual aggregation of sales of multiple stocks consequently sec_1291 applies to any disposition upon which gain is recognized sec_1291 does not address and therefore does not apply to dispositions upon which losses are recognized accordingly we conclude and hold that in applying the provisions of sec_1291 petitioners are not entitled to offset gains from sales of pfic stocks with losses from sales of pfic stocks petitioners argue that because the code generally provides for deduction of losses under sec_165 we should allow them to offset gains with losses before applying sec_1291 as an exception to the literal application of sec_1291 we disagree provision for a deduction elsewhere in the code would not support excluding gain from the application of sec_1291 in accord with the foregoing and to give effect to the parties’ concessions decision will be entered under rule
